UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                     :
JAMES WINCHESTER,                                    :              CASE NO. 5:17-cv-532
                                                     :
          Petitioner,                                :              OPINION & ORDER
                                                     :              [Resolving Doc. 4]
vs.                                                  :
                                                     :
MARY POTTER,                                         :
                                                     :
          Respondent.                                :
                                                     :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         On March 14, 2017, James Winchester filed a 28 U.S.C. § 2254 habeas petition.1

On August 13, 2018, Magistrate Judge James R. Knepp II recommended that the Court

deny Winchester’s petition because it was not timely filed.2

         Any objections to Magistrate Judge Knepp’s Report and Recommendation (“R&R”)

were due by August 27, 2018. Despite the Court granting Petitioner Winchester’s motion

for an extension of time to object,3 neither he nor Respondent Mary Potter filed an

objection to the R&R.

         The Federal Magistrates Act requires a district court to conduct a de novo review

only of those portions of a R&R to which the parties have made an objection.4 Absent

objection, a district court may adopt the R&R without review.5 Because no party has



         1
           Doc. 4. Respondent Potter returns the writ. Doc. 12. Petitioner Winchester files a traverse to the return of
writ. Doc. 15. Respondent Potter surreplies. Doc. 16.
         2
           Doc. 17.
         3
           Doc. 19.
         4
           28 U.S.C. § 636(b)(1).
         5
           Thomas v. Arn, 474 U.S. 140, 149–52 (1985). Failure to timely object waives a party’s right to appeal the
magistrate judge’s R&R. Id. at 155; United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case No. 5:17-cv-532
Gwin, J.

objected to the R&R, this Court may adopt the R&R without further review. Moreover,

having conducted its own review of the petition and record, the Court agrees with the

conclusions in the R&R.

       Accordingly, the Court ADOPTS Magistrate Judge Knepp’s R&R and incorporates it

fully herein by reference. The Court DENIES Winchester’s habeas petition. Furthermore,

the Court certifies that no basis exists upon which to issue a certificate of appealability.6

       IT IS SO ORDERED.


Dated: January 24, 2019                                        s/     James S. Gwin
                                                               JAMES S. GWIN
                                                               UNITED STATES DISTRICT JUDGE




       6
           28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
                                                         -2-
